UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4991



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOHNNY HYMAN PALMER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CR-04-13)


Submitted:   February 7, 2007              Decided:   March 9, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny Hyman Palmer pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   Palmer’s adjusted total offense level of 19 and his

criminal history category of IV yielded a guideline range of 46 to

57 months imprisonment.      At sentencing, Palmer’s attorney argued

for a sentence below the advisory guidelines range1 based on:

(1) the age of Palmer’s prior felony convictions (both of which

occurred when he was 18-19 years old); (2) Palmer’s poor health

(diabetes and kidney failure); and (3) his interest in maintaining

a relationship with his three children and the mother of his two

youngest children.       The district court sentenced Palmer to 46

months imprisonment--the bottom of the guidelines range--without

any comment on his arguments for a below-guidelines sentence or any

mention of, or reference to, the factors enumerated in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).           Palmer’s only argument on

appeal is that the district court failed to adequately articulate

its reasons for his sentence.       We agree.

          This   court    reviews    a   district   court’s   sentence   for

reasonableness. United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).   “Consistent with the remedial scheme set forth in

[United States v.] Booker, [543 U.S. 220 (2005),] a district court



     1
      Palmer was sentenced after United States v. Booker, 543 U.S.
220 (2005)

                                    - 2 -
shall first calculate (after making the appropriate findings of

fact) the range prescribed by the guidelines.”                   Id. at 546.    Next,

the district court must consider this range in conjunction with

other relevant factors under the guidelines and § 3553(a) and

impose a sentence.          Hughes, 401 F.3d at 546.         The sentence must be

“within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47 (citations omitted). “[A] sentence within the proper

advisory Guidelines range is presumptively reasonable.”                        United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006) (citations

omitted).        “[A]      defendant   can    only   rebut   the    presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”               United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir.) (internal quotation marks and citation

omitted), petition for cert. filed, ___U.S.L.W.___ (U.S. July 21,

2006) (No. 06-5439).

               A post-Booker sentence may be unreasonable for procedural

or   substantive        reasons.        “A    sentence     may     be   procedurally

unreasonable, for example, if the district court provides an

inadequate statement of reasons or fails to make a necessary

factual finding.”           United States v. Moreland, 437 F.3d 424, 434

(4th Cir.) (citations omitted), cert. denied, 126 S. Ct. 2054

(2006).    While a district court must consider the various factors

listed    in    §   3553(a)     and    explain     its   sentence,      it   need   not

“robotically        tick     through   §     3553(a)’s    every     subsection”     or


                                           - 3 -
“explicitly   discuss     every    §    3553(a)   factor   on     the    record.”

Johnson, 445 F.3d at 345.     “This is particularly the case when the

district court imposes a sentence within the applicable Guidelines

range.”   Id. (citation omitted).

           However, “a district court’s explanation should provide

some indication (1) that the court considered the § 3553(a) factors

with respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties   about     sentencing.”        Montes-Pineda,     445    F.3d    at   380

(citations omitted).      “[I]n determining whether there has been an

adequate explanation, [the court does] not evaluate a court’s

sentencing statements in a vacuum.”            Id. at 381.       Rather, “[t]he

context surrounding a district court’s explanation may imbue it

with enough content for [the court] to evaluate both whether the

court considered the § 3553(a) factors and whether it did so

properly.”    Id.

           On the record before us, we are unable to discern whether

the district court considered the § 3553(a) factors or whether it

did so properly.       Accordingly, we vacate Palmer’s sentence and

remand for resentencing in order to allow the district court to

articulate its reasons in imposing sentence.2               We dispense with


     2
      We note that the district court sentenced Palmer prior to our
decisions in Moreland, Johnson, and Montes-Pineda, and thus did not
have the benefit of the guidance provided by those cases.        We
further note that the district court is free on remand to impose
the same sentence or a different one; nothing in this opinion

                                       - 4 -
oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   VACATED AND REMANDED




should be read to suggest that we have formed any view regarding
the appropriate outcome of Palmer’s resentencing.

                                  - 5 -